DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 10th 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 10th, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on April 6, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended

Claims 13-14 are cancelled.

Claim 17:
17. (Currently Amended) A solid-state imaging device comprising a plurality of imaging elements, wherein each of the plurality of imaging elements has a corresponding structure of 

Claim 18:
18. (Currently Amended) A solid-state imaging device comprising a plurality of laminated imaging elements, wherein each of the plurality of laminated imaging elements has a corresponding structure of 

Allowable Subject Matter
5.	Claims 1-2, 4, 8-9, 11 and 15-18 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “an electron mobility of the first semiconductor material layer is greater than an electron mobility of the second semiconductor material layer, and an electron mobility of the photoelectric conversion layer is one of less than or equal to the electron mobility of the second semiconductor material layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Claim 9, “an ionization potential of the second semiconductor material layer is greater than an ionization potential of the photoelectric conversion layer, and an electron mobility of the photoelectric conversion layer is one of less than or equal to an electron mobility of the second semiconductor material layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 9 incorporate allowable subject matter.

Claim 15, “an electron affinity of the photoelectric conversion layer is one of less than or equal to the electron affinity of the second semiconductor material layer, and an electron mobility of the photoelectric conversion layer is one of less than or equal to an electron mobility of the second semiconductor material layer” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 15 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US2016/0037098A1 (Fig. 4 and [0080])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818